DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 920, 923, and 926 in Figure 6 (see paragraph [0049]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 626 in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed because none of the prior art of record discloses or 
suggests receiving, into a computer processor, locations of a plurality of electricity-generating units in an area; determining a location of a substation as a function of the locations of the plurality of electricity-generating units and a point of connection to an electric grid; dividing the area into a plurality of sectors; traversing through the sectors and forming a first set of sectors, the first set of sectors comprising a first set of electricity-generating units, the first set of electricity-generating units not exceeding an aggregate wattage threshold; and forming a first circuit with the first set of electricity-generating units by determining a shortest path to connect the first set of electricity-generating units, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 18-19 are allowed because none of the prior art of record discloses or suggests a process for determining a location of a substation in an area of a plurality of electricity-generating units as a function of locations of the plurality of electricity-generating units and a location of a point of connection to an electric grid, as recited in claim 18, in combination with the remaining claimed features.
	Claims 20-22 are allowed because none of the prior art of record discloses or suggests a process as recited in claim 20, in combination with the remaining claimed features.
	Claim 23 is allowed because none of the prior art of record discloses or suggests a process as recited in claim 23, in combination with the remaining claimed features.
	Claims 24-25 are allowed because none of the prior art of record discloses or suggests receiving, into a computer processor, locations of a plurality of electricity-generating units in an area; determining a location of a substation as a function of the locations of the plurality of electricity-generating units and a point of connection to an electric grid; identifying a first set of electricity generating units that surround or are in close proximity to the substation; clustering the electricity generating units into clusters, wherein the clusters do not include the first set of electricity generating units; and coupling the clusters directly to the substation or coupling the clusters to the substation through one or more electricity generating units in the first set of electricity generating units, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of Adam et al. (10,724,870) discloses a method of planning a route that combines geographical coverage with fixed route segment costs.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836